Citation Nr: 0700435	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  02-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of teeth 
secondary to septoturbinoplasty for nasal septal deviation.

2. Entitlement to service connection for a lung disorder, 
including lung fibrosis of the right lung upper lobe and 
bronchitis and/or pneumonia (claimed as fibrous lung 
condition, recurrent lung infections and pneumonia).

3. Entitlement to service connection for cirrhosis of the 
liver (claimed as liver damage or jaundice).

4. Entitlement to service connection for body aches and 
headaches.

5. Entitlement to service connection for a perforated 
duodenal ulcer.

6. Entitlement to service connection for anxiety with 
depressive reaction and/or somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In June 2002, the veteran testified at a hearing in 
Washington, D.C., before a Veterans Law Judge who is no 
longer employed by the Board. The veteran was subsequently 
offered a hearing before another Veterans Law Judge but 
declined the offer. 

In a June 2004 Board decision, the claims of increased 
ratings for a scar beneath the lower right lip and on the 
chin, a scar in the right corner of the mouth, deviation of 
nasal septum to the right, status post-septoturbinoplasty, 
and whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
alcoholism and APC (aspirin, phenacetin and caffeine) were 
denied.  At that time, the Board also remanded the remaining 
issues which are indicated on the title page of this 
decision.   

The issue of service connection for loss of teeth secondary 
to septoturbinoplasty for nasal septal deviation addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  A lung disorder including fibrosis of the right lung 
upper lobe and bronchitis and/or pneumonia (claimed as 
fibrous lung condition, recurrent lung infections and 
pneumonia), is not shown by competent medical evidence to be 
etiologically related to the veteran's period of military 
service.

2. Cirrhosis of the liver (claimed as liver damage or 
jaundice), is not shown.

3. Current competent medical evidence of body aches and 
headaches is not shown and the veteran does not have a 
diagnosis of a headache or body ache disability.

4. Current competent medical evidence of a duodenal ulcer is 
not shown.

5. Current competent medical evidence of anxiety with 
depressive reaction and/or somatization disorder is not 
shown.


CONCLUSIONS OF LAW

1.  A lung disorder, including fibrosis of the right lung 
upper lobe and bronchitis and/or pneumonia (claimed as 
fibrous lung condition, recurrent lung infections and 
pneumonia) was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 101(24), 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Current competent medical evidence of cirrhosis of the 
liver (claimed as liver damage or jaundice), was not incurred 
in or aggravated by service; nor may service incurrence be 
presumed. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A disability manifested by body aches and headaches was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A perforated duodenal ulcer was not incurred in or 
aggravated by service; nor may service incurrence be 
presumed. 38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

5.  Anxiety with depressive reaction and/or somatization 
disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 101(24), 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a lung disorder, including 
fibrosis, bronchitis and pneumonia, cirrhosis of the liver 
(claimed as liver damage or jaundice), body aches and 
headaches, a perforated duodenal ulcer, and anxiety with 
depressive reaction and/or somatization disorder that are 
related to his period of military service.  

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty while in active military service or, if pre-existing 
such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes a period of 
ACDUTRA during which a person was disabled or died from a 
disease or injury. 38 U.S.C.A. § 101(24). 

Service connection will be presumed for certain chronic 
diseases such as peptic or gastric duodenal ulcers which are 
manifest to a compensable degree within one year after the 
veteran's separation service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

I.  Service connection for a Lung Disorder, Including 
Fibrosis of the Right Lung Upper Lobe and Bronchitis and/or 
Pneumonia (Claimed as Fibrous Lung Condition, Recurrent Lung 
Infections and Pneumonia)

Regarding the first requirement of service connection, that 
there be current disability, it is noteworthy that in a June 
2005 VA medical examination for pulmonary tuberculosis and 
mycobacterial disease, it was clinically reported that there 
was no lung pathology.  However, in an August 2005 VA medical 
examination report, the diagnoses included COPD with Tobacco 
use disorder. Based on these findings, albeit somewhat 
equivocal, it must be concluded that there is medical 
evidence of current disability, satisfying the first element 
of service connection. 

The next necessary requirement of service connection is that 
there be medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury. Pre-service medical records dated in November 1965, 
show the veteran received treatment for acute bronchitis with 
peuritic reactions, with a chest X-ray indicating mild active 
bronchopneumonia. The veteran's service medical records show 
that he received treatment for episodes of pneumonia and 
bronchitis in 1966 and 1967. No abnormalities of the lungs, 
including a chest X-ray were reported at the veteran's 
discharge physical examination. In this regard it must be 
stated that medical evidence of lung pathology is shown 
during service. With regard to the pre-service medical 
evidence of bronchitis or bronchopneumonia in November 1965, 
it is noted that at that time the lung pathology was 
clinically described as acute, as opposed to chronic 
disability. In fact, there is absolutely no competent medical 
evidence that suggests or indicates that the veteran had a 
pre-existing lung disability necessitating application of the 
statutory and regulatory provisions regarding aggravation of 
pre-existing disabilities.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).     

The remaining requirement to establish service connection in 
this case is to determine whether there is medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. The clinical data shows 
that the first post-service medical evidence of treatment for 
a lung disability is in January 1973 when right lower lobe 
pneumonia was diagnosed.  Subsequent VA clinical records 
through 2001 show the veteran received treatment for chronic 
pleurisy, right upper lobe fibrosis and bronchitis chronic 
obstructive pulmonary disease with bronchitis, and chronic 
obstructive pulmonary disease with bronchitis.  
In the June 2005 VA medical examination, the examiner 
reported that the veteran's file was reviewed. It was 
indicated that the pneumonia and bronchitis during service 
were transient, and that any connection of those problems was 
the veteran's smoking habits.  

Despite some equivocation of the recent medical findings 
regarding current lung disability which has been resolved in 
the veteran's favor, it must be noted that there is 
absolutely no competent medical evidence of an etiological 
relationship between any current lung disability and the 
veteran's period of military service. It fact, it has been 
opined by a VA clinician that the service lung pathology 
shown was transient, as opposed to chronic.  
  
The Board is aware of the veteran's belief that he has a lung 
disability that is related to service. However, the veteran 
is a layperson and as such he is not competent to testify to 
a medical diagnosis or etiology. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, as has been stated, there is 
no competent medical evidence in support of the veteran's 
assertions.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim. In the absence of any current medical 
evidence of a disease of the lungs, service connection for 
fibrosis of the right lung upper lobe and bronchitis and/or 
pneumonia (claimed as fibrous lung condition, recurrent lung 
infections and pneumonia) is not warranted. 

The veteran's smoking habits have been clinically associated 
with pneumonia and bronchitis that were treated during 
service. The veteran has not claimed that he suffers from a 
lung disorder related to in-service tobacco use, and 
furthermore, service connection for disability based on a 
veteran's addiction to nicotine is prohibited for claims 
filed after June 9, 1998, when the veteran's claims were 
filed.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2006). 

II.  Service Connection for Cirrhosis of the Liver (claimed 
as liver damage or jaundice)

The initial, necessary requirement of service connection is 
that there is medical evidence of current disability. 
Hickson, supra. 

The current medical evidence is limited to a reported history 
of fatty liver and liver cirrhosis related to alcohol intake 
in a June 2005 VA medical examination report. There is no 
medical evidence of current liver disease, as liver function 
studies were described as normal in the examination report. 
As a result, it must be concluded that a liver disorder is 
not shown by the current medical evidence, and the necessary 
component of service connection, medical evidence of current 
disability, is not demonstrated. Hickson, supra.  The 
veteran's assertions regarding the etiology of his claimed 
liver disorder and its relationship to service is not 
considered competent evidence, as there is no competent 
medical evidence in support of his assertions. Espiritu, 
supra.   

The Board is also aware that the veteran's history of a fatty 
liver and cirrhosis has been clinically associated with 
alcohol intake. It is noted though that current medical 
evidence of liver disability is not shown. Further, VA 
regulations consistent with statutory mandate preclude 
payment of compensation benefits for disability resulting 
from abuse of alcohol or drugs. 38 U.S.C.A. § 105(a);38 
C.F.R. § 3.301. 

The weight of the evidence is against the veteran's claim. 
Service connection for cirrhosis of the liver (claimed as 
liver damage or jaundice) is not warranted.  

III.  Service connection for Body Aches and Headaches
 
Service connection necessarily requires medical evidence of 
current disability. Hickson, supra.  A VA medical examination 
for neurologic disorders was performed in June 2005. At the 
VA medical examination it was reported that the veteran did 
not complain of or have any bodyaches or headaches, except 
those related to his liver problems and acute alcohol intake. 
It was reported that he rarely had any headaches. 

There is no current medical evidence of any bodyaches or 
headaches.  The initial necessary requirement of service 
connection, that there be current disability has not been 
met. Hickson, supra. The veteran's assertion regarding the 
etiology of his claimed bodyaches or headaches and their 
relationship to service is not considered competent evidence, 
and is not supported by his own statements or any other 
evidence for that matter. The weight of the evidence is 
against the veteran's claim, and service connection for 
bodyaches or headaches is not warranted.  



IV.  Service connection for a Perforated Duodenal Ulcer
 
The initial, necessary requirement of service connection is 
that there is medical evidence of current disability. 
Hickson, supra. 

At a June 2005 VA medical examination of the intestines, an 
upper gastrointestinal series revealed hypermotility of the 
duodenum and a mild deformity of the duodenal bulb possibly 
related to an old duodenal ulcer. The diagnosis was history 
of duodenal ulcer disease with past history of significant 
gastrointestinal bleed in 1976, requiring transfusion; no 
evidence of active disease at the present time.           

The most recent clinical findings report no active ulcer 
disease, and relate a duodenal bulb deformity to an old 
duodenal ulcer that was reported to have perforated in 1976, 
many years after the veteran's period of service. In this 
regard the Board is compelled to conclude that there is no 
current medical evidence of ulcer disease. The initial 
necessary requirement of service connection that there be 
current disability is not demonstrated. Id.  The veteran's 
assertions regarding the etiology of his perforated duodenal 
ulcer and its relationship to service is not considered 
competent evidence. Espiritu, supra.  The weight of the 
evidence is against the veteran's claim, and service 
connection for a perforated duodenal ulcer is not warranted

V.  Service connection for Anxiety with Depressive Reaction 
and/or Somatization Disorder

A VA psychiatric examination was performed in July 2005, and 
it was indicated that the veteran's claims folder had been 
reviewed. The examiner reported that the veteran's diagnosis 
was alcohol dependence, in full remission.  It was also 
stated that the veteran did not have a somatization disorder 
or a somatoform disorder, and that he did not meet the 
criteria for anxiety disorder.   

It is to be noted that the veteran's current psychiatric 
diagnosis is limited to alcohol dependence in remission, and 
service connection for alcoholism was denied in a June 2004 
Board decision. No other current psychiatric diagnosis is 
shown. In this regard, a necessary component of service 
connection, specifically medical evidence of current 
disability, is not demonstrated. Hickson, supra.  The 
veteran's assertions regarding the etiology of his claimed 
psychiatric disorder, and its relationship to service is not 
considered competent evidence, and there is no medical 
evidence to support the assertion.  Espiritu, supra.  The 
weight of the evidence is against the veteran's claim, and 
anxiety with depressive reaction and/or somatization disorder 
is not warranted.   

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
Subsequent to Board remand, in June 2004, VA sent a letter 
notifying the veteran of the evidence necessary to establish 
his service connection claims.  The veteran has been informed 
of what he was expected to provide and what VA would obtain 
on his behalf.  The aforementioned letters satisfied VA's 
duty to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain records identified by the veteran, and 
has asked him to provide VA with any evidence he may have 
pertaining to his appeal. In July 2005, the veteran was 
requested to provide more detailed information concerning 
information requests. A response with more detailed 
information has not been forthcoming. The veteran has not 
notified VA of any additional available relevant records with 
regard to her claim.  The veteran has also been afforded VA 
medical examinations to evaluate his claimed disabilities. As 
such, VA met its duty to assist.

In light of the denial of the veteran's claims, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for a lung disorder, including lung 
fibrosis of the right lung upper lobe and bronchitis and/or 
pneumonia (claimed as fibrous lung condition, recurrent lung 
infections and pneumonia) is denied.

Service connection for cirrhosis of the liver (claimed as 
liver damage or jaundice) is denied.

Service connection for body aches and headaches is denied.

Service connection for a perforated duodenal ulcer is denied.

Service connection for anxiety with depressive reaction 
and/or somatization disorder is denied.


REMAND

Service connection for loss of teeth secondary to a service 
connected septoturbinoplasty for nasal septal deviation is 
among the issues remanded by the Board in the June 2004 
decision. At that time, the Board requested that a dental 
examination be performed and that the examiner opine on the 
probability that any tooth loss was related to a service 
connected septoturbinoplasty that occurred in 1982.  

A VA dental examination was performed in June 2005.  The 
examiner opined that there was no evidence of any procedure 
where the maxillary teeth were compromised. The examiner's 
opinion was limited to the maxillary teeth and not discussion 
of whether losses of any of the veteran's teeth, apparently 
including mandibular teeth were related to the 
septoturbinoplasty. While the intent of the dental 
clinician's opinion may be obvious, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to diagnosis and/or 
medical causation. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). As a result further clinical information is 
necessary.     

Accordingly, the case is REMANDED for the following action:

1. A VA medical/dental addendum to the 
June 2005 VA dental examination should be 
obtained. The dentist is requested to 
specify whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any loss of teeth is 
proximately due to or has been aggravated 
by the veteran's service-connected 
septoturbinoplasty. If loss of one or more 
teeth is at least as likely as not due to 
the nasal surgery, the examiner should 
identify which teeth those are.  If the 
examiner is no longer employed by VA or 
unavailable the veteran should be afforded 
a VA dental examination and the examiner 
is requested to opine on the matter as 
indicated above.   

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


